Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Giacobbe, J.), rendered August 20, 2004, convicting her of assault in the third degree, tampering with a witness in the second degree, and intimidating a witness in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that her convictions of assault in the third degree, tampering with a witness in the second degree, and intimidating a witness in the second degree were not supported by legally sufficient evidence is unpreserved for appellate review (see People v Gray, 86 NY2d 10, 19-21 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish beyond a reasonable doubt the defendant’s guilt of these crimes (see People v Calabria, 3 NY3d 80, 81-82 [2004]). Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s remaining contentions are without merit. Rivera, J.E, Ritter, Goldstein and Angiolillo, JJ., concur.